

115 HR 4357 IH: Missed Opportunities in Veterans Affairs Act of 2017
U.S. House of Representatives
2017-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4357IN THE HOUSE OF REPRESENTATIVESNovember 9, 2017Mr. Lewis of Georgia introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to require certain additional budgetary information to be
			 included in the annual report submitted to Congress on the Department of
			 Veterans Affairs.
	
 1.Short titleThis Act may be cited as the Missed Opportunities in Veterans Affairs Act of 2017. 2.Findings; sense of Congress (a)FindingCongress finds that the Department of Veterans Affairs was established to assists veterans and provide them with services, as necessary and as Congress sees fit.
 (b)Sense of CongressIt is the sense of Congress that— (1)veterans should be provided ample access to the necessary resources that will help them reintegrate as civilians and continue to contribute positively to our society;
 (2)United States fiscal policy should ensure that there are always adequate resources to provide quality and timely support, services, and care for those who protect and serve the country; and
 (3)the Department of Veterans Affairs should provide an account of all denied funding that was requested to assist veterans programs concerning health care, research, career development, continued education, and for other purposes.
 3.Additional budgetary information to be included in annual report on Department of Veterans AffairsSection 529 of title 38, United States Code, is amended— (1)in paragraph (2), by striking and at the end;
 (2)by redesignating paragraph (3) as paragraph (4); and (3)by inserting after paragraph (2) the following new paragraph (3):
				
 (3)account for any denial of funding for the fiscal year for any construction project of the Department of Veterans Affairs or for any program aimed at helping veterans access resources, including health care, career support, resources for homeless veterans, and research on such issues; and.
			